       Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 1 of 20                    FILED
                                                                                2019 Sep-24 PM 09:46
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION


TIFFANY ASHLEY;                              )
CHARLES RICHARD CORRY, and                   )
BULLHEADED, LLC d/b/a                        )
THE BULLPEN STEAKHOUSE,                      )
individually and on behalf of                )
all others similarly situated,               )
                                             )
      Plaintiffs,                            )
                                             )
vs.                                          )    Case No.: 5:19-cv-01180-LCB
                                             )
TYSON FARMS, INC. d/b/a                      )
RIVER VALLEY INGREDIENTS;                    )
JASON SPANN;                                 )
HYDRASERVICE, INC., and                      )
JASPER WATER WORKS                           )
AND SEWER BOARD, INC.,                       )
                                             )
      Defendants.                            )



PLAINTIFFS’ OPPOSITION TO DEFENDANT JASPER WATER WORKS
        AND SEWER BOARD, INC.’S MOTION TO DISMISS


      COME NOW the Plaintiffs, Tiffany Ashley, Charles Richard Corry, and

Bullhead, LLC d/b/a The Bullpen Steakhouse, and hereby file this Opposition to the

pending Fed. R. Civ. P. 12(b)(6) motion to dismiss filed by Defendant Jasper Water

Works and Sewer Board, Inc. (“JWWSB”). Defendant JWWSB’s motion to dismiss

is due to be denied in its entirety. The express language of the Safe Drinking Water
        Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 2 of 20



Act (“SDWA”), namely the broad savings clauses contained therein, is plain and

unambiguous. The language of the SDWA savings clauses authorizes and allows the

Plaintiffs’ claims that have been asserted in this case, readily disproves Defendant

JWWSB’s arguments in its motion to dismiss, and supersedes the legal authority

relied upon by Defendant JWWSB.

      Moreover, the legal authority relied upon by Defendant JWWSB in its motion

to dismiss, in particular the case law cited in support of its arguments, is readily

distinguishable from, and does not apply to, the specific facts, circumstances,

allegations, claims, and context of the case sub judice, as said legal authority is

premised upon the evaluation of allegations and claims that are based upon federal

law and federal common law, not state law or state common law. The following

additional grounds, in addition to those stated above, warrant the denial of Defendant

JWWSB’s motion to dismiss in its entirety, and the Plaintiffs respectfully request

that the Court enter an Order denying the pending motions to dismiss filed by

Defendant JWWSB for the reasons stated herein:

I.    NARRATIVE SUMMARY OF UNDISPUTED FACTS

      1.     Plaintiffs Kathy Russell, Tiffany Ashley, and Krystal Stasko filed their

original Complaint and commenced this action against Defendants Tyson Farms,

Inc. d/b/a River Valley Ingredients (“Tyson”), Jason Spann (“Spann”),

HydraService, Inc. (“HydraService”), and Jasper Water Works and Sewer Board,


                                          2
        Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 3 of 20



Inc. (“JWWSB”) on July 24, 2019. (Exh. A, Complaint). This case arises from a

single event of water contamination involving a wastewater spill that occurred on

June 6, 2019 that contaminated the waters of the Mulberry Fork area of the Black

Warrior River. (Exh. A, Complaint, p. 8, ¶ 9).

      2.     In the Complaint, the Plaintiffs assert that they have been caused to

suffer significant economic damage, including loss of value of real and personal

property owned by them, as well as lost earning capacity, business income, natural

resources, and general use of their personal and real property and businesses as a

result of the June 6, 2019 single event discharge and spill of wastewater into the

Black Warrior River. (Id., p. 2, ¶¶ 2-3).

      3.     While Plaintiffs’ Complaint alleges that Defendants Tyson, Spann, and

HydraService are responsible for causing or contributing to cause the initial water

contamination incident, Plaintiffs also allege in their Complaint that Defendant

JWWSB “fail[ed] to plan for, contain, remediate, and/or warn Plaintiffs about” the

water contamination incident, and further allege that those failures on the part of

Defendant JWWSB have caused the Plaintiffs to suffer significant economic

damage, including loss of value of real and personal property owned by them, as

well as lost earning capacity, business income, natural resources, and general use of

their personal and real property and businesses (Id., p. 2, ¶¶ 2-3).




                                            3
       Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 4 of 20



      4.    Plaintiff’s Complaint further alleges that Defendant JWWSB’s

“subsequent mishandling” of the “significant event” of the subject wastewater spill

on June 6, 2019 caused economic damages to the Plaintiffs. (Id.).

      5.    Plaintiffs Complaint asserts and alleges state common law claims of

negligence and wantonness against Defendant JWWSB. (Id., pp. 24-28, ¶¶ 56-68;

Defendant JWWSB’s Motion to Dismiss, pp. 1, 4). Plaintiffs also assert claims of

strict liability, trespass, nuisance, and seek injunctive relief against Defendant

JWWSB based upon state law and state common law. (Exh. A, pp. 28-33).

      6.    Plaintiffs’ state law claims against Defendant JWWSB, including their

claims based upon state common law, focus and center upon “the treatment,

containment, and/or safeguarding of water ... provided to the public” in the wake of

“the discharge of raw sewage, effluent materials, toxins, bacteria, and/or other

contaminants into the Mulberry Fork of the Black Warrior River” and the “warning

of the general public about the subject spill/contamination (and all risks, dangers

and/or problems that might be associated with such a spill/contamination) during,

and subsequent to the discharge of raw sewage, effluent materials, toxins, bacteria,

and/or other contaminants into the Mulberry Fork of the Black Warrior River.” (Id.).

      7.    Plaintiffs’ claims asserted against Defendant JWWSB also involve “its

failure to anticipate such an issue concerning water quality” and allege that

Defendant JWWSB “assumed incorrect facts about the spill and/or failed to


                                         4
        Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 5 of 20



immediately take measures to protect the public from using, consuming, and/or

being exposed to contaminated water.” (Id.). Plaintiffs’ claims against Defendant

JWWSB in the Complaint also allege that “[d]espite not knowing ‘what all went on

up there,’ and that Defendant JWWSB declared that ‘the water is safe to drink.” (Id.).

Plaintiffs’ Complaint further alleges that Defendant JWWSB “has admitted that it

took no precautionary actions in the immediate aftermath of the Tyson spill” and

that Defendant JWWSB “refused to warn the citizens of Walker County that they

should not consume, use, and/or be exposed to the polluted water,” despite JWWSB

“publicly admitting that the water was ‘dirty.’” (Id.).

      8.     Plaintiffs state law claims also involve and focus on Defendant

JWWSB’s alleged “failure to take adequate steps to contain, remediate, and/or

safeguard the contaminated water during and after the discharge of raw sewage,

effluent materials, toxins, bacteria, and/or other contaminants into the Mulberry Fork

of the Black Warrior River,” its alleged “refusal to notify Plaintiffs and Class

Members of the serious situation regarding contaminated water and the potential

dangers, risks, and/or environmental, medical, and economic concerns associated

with subject spill/contamination and the discharge of raw sewage, effluent materials,

toxins, bacteria, and/or other contaminants into the Mulberry Fork of the Black

Warrior River (and subsequent provision of such tainted water to the general public




                                           5
        Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 6 of 20



by Defendant JWWSB),” and alleged failure “to take necessary actions to mitigate

the danger associated with their operations.” (Id.).

      9.     The Safe Drinking Water Act contains two broad savings clauses.

      10.    One savings clause in the SDWA declares that “[n]othing in this

subchapter shall diminish any authority of a State or political subdivision to adopt

or enforce any law or regulation respecting drinking water regulations or public

water systems, but no such law or regulation shall relieve any person of any

requirement otherwise applicable under this subchapter.” See 42 U.S.C. § 300g-3(e).

      11.    The other savings clause in the SDWA declares that [n]othing in this

section shall restrict any right which any person (or class of persons) may have under

any statute or common law to seek enforcement of any requirement prescribed by or

under this subchapter or to seek any other relief.” See 42 U.S.C. § 300j-8(e).

II.   STANDARD OF REVIEW

      The appropriate standard of review for a motion to dismiss filed pursuant to

Fed. R. Civ. P. 12(b)(6) has been stated as follows:

      Rule 12(b)(6) enables a defendant to move to dismiss a complaint for
      ‘failure to state a claim upon which relief can be granted.’ Fed. R. Civ.
      P. 12(b)(6). A Rule 12(b)(6) motion to dismiss tests the sufficiency of
      a complaint against the ‘liberal pleading standards set forth by Rule
      8(a)(2).’ Erickson v. Pardus, 551 U.S. 89, 94 (2007). A court may grant
      a Rule 12(b)(6) motion to dismiss when the allegations in a complaint
      ‘on their face ... show that an affirmative defense bars recovery on the
      claim.’ Marsh v. Butler County, Ala., 268 F.3d 1014, 1022 (11th Cir.
      2001) (en banc). When evaluating a Rule 12(b)(6) motion to dismiss, a
      district court accepts as true the allegations in the complaint and
                                          6
        Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 7 of 20



       construes the allegations in the light most favorable to the plaintiff. See
       Brophy v. Jiangbo Pharms. Inc., 781 F.3d 1296, 1301 (11th Cir. 2015).

United Government Security Officers of America v. Tennessee Valley Authority,

2017 WL 1196960 (N.D. Ala. Mar. 31, 2017). In assessing the merits of a Rule

12(b)(6) motion, the court must assume that all the factual allegations set forth in the

complaint are true. See, e.g., United States v. Gaubert, 499 U.S. 315, 327, 111 S. Ct.

1267, 1276, 113 L. Ed. 2d 335 (1991); Powell v. Lennon, 914 F.2d 1459, 1463 (11th

Cir. 1990).

III.   ARGUMENT

       A.     The savings clauses contained in the Safe Drinking Water Act
              expressly permit Plaintiffs’ claims against Defendant JWWSB in
              this action.

       Plaintiffs’ claims against Defendant JWWSB in this action are not preempted

by the SDWA or subject to dismissal in any way. The SDWA contains at least two

plain and unambiguous savings clauses that clearly permit individual and class

litigants such as the Plaintiffs to assert, file, pursue, and maintain their own civil

claims based upon asserted violations of state common law.

       The first savings clause in the SDWA appears in 42 U.S.C. § 300g-3(e), and

reads as follows:

       (e) State authority to adopt or enforce laws or regulations
           respecting drinking water regulations or public water systems
           unaffected

       Nothing in this subchapter shall diminish any authority of a State or
                                           7
        Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 8 of 20



      political subdivision to adopt or enforce any law or regulation
      respecting drinking water regulations or public water systems, but no
      such law or regulation shall relieve any person of any requirement
      otherwise applicable under this subchapter.

See 42 U.S.C. § 300g-3(e). The second savings clause in the SDWA appears in 42

U.S.C. § 300j-8(e), and reads as follows, in pertinent part:

      (e) Availability of other relief

      Nothing in this section shall restrict any right which any person (or class
      of persons) may have under any statute or common law to seek
      enforcement of any requirement prescribed by or under this subchapter
      or to seek any other relief.

See 42 U.S.C. § 300j-8(e).

      On their face, the savings clauses in the SDWA represented by 42 U.S.C. §

300g-3(e) and 42 U.S.C. § 300j-8(e) and the remedies and enforcement actions they

expressly preserve and permit directly contradict and disprove Defendant JWWSB’s

assertion that “the Safe Drinking Water Act’s comprehensive regulatory scheme

occupies the field and leaves no room for regulation via state common law claims.”

(Defendant JWWSB’s Motion to Dismiss, p. 10). The “subchapter” referenced in 42

U.S.C. § 300g-3(e) and 42 U.S.C. § 300j-8(e) refers to 42 U.S.C. subchapter XII,

which is essentially the entire Safe Drinking Water Act. On their face, both 42 U.S.C.

§ 300g-3(e) and 42 U.S.C. § 300j-8(e) leave state law in the domain of drinking

water, including common law causes of action, intact and undisturbed. Accordingly,

and by the plain, unambiguous language of both savings clauses, Plaintiffs’ claims


                                          8
        Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 9 of 20



asserted against Defendant JWWSB in the Complaint are viable, expressly permitted

and authorized by the SDWA, and are not preempted by the SDWA in any way.

      The very existence of the broad savings clauses in the SDWA undermines

Defendant JWWSB’s argument and position that Congress in any way occupied, or

intended to occupy, the entire field of public drinking water matters by enacting the

SDWA. Moreover, in addition to the savings clauses noted above, in several other

sections and at other points the SDWA acknowledges the possibility of additional

drinking water regulation by states beyond the threshold floor established by the

statutory scheme. See, e.g., 42 U.S.C. § 300g-2(a)(1) (implying that state drinking

water standards can be more, but not less, stringent than federal standards established

under SDWA); see also 42 U.S.C. § 300g-3(e) (“no such law or regulation shall

relieve any person of any requirement otherwise applicable under this subchapter”).

The SDWA sets the minimum level or floor - the lowest threshold - for drinking

water quality and regulations, not the ceiling or upper limit. It does not restrict states,

political subdivisions, or individuals in any way with respect to civil actions

pertaining to implementation, imposition, or enforcement of more stringent (i.e.

higher) drinking water standards or regulations.

      Alternatively, even assuming (incorrectly for the sake of argument) that

Congress did, in fact, occupy the field of public drinking water or intend to do so by

enacting the SDWA, the field that would consequently be occupied would be much


                                            9
       Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 10 of 20



more narrow than Defendant JWWSB argues, represents, and suggests in its motion

to dismiss. At its core, the SDWA establishes a process for EPA identification of

water contaminants and standard-setting for those contaminants. The SDWA does

not provide a comprehensive structure for disaster or emergency response, nor a

remedial scheme for injuries caused by tortious conduct, such as the single event

disaster and emergency, and related tortious conduct, at issue in this action regarding

the June 6, 2019 wastewater spill. See, e.g., 42 U.S.C. § 300i(a) (authorizing

emergency actions by the EPA Administrator to protect health if state and local

authorities have not acted). In numerous sections, the SDWA clearly evinces a

legislative intent that state and local authorities, including individuals, assume and

take primary responsibility for ensuring the safety of public drinking water,

including by private civil action(s) under state law, if necessary - a right expressly

preserved for and afforded to litigants such as the Plaintiffs via 42 U.S.C. § 300j-

8(e). Defendant JWWSB’s motion to dismiss is due to be denied.

      B.     None of the cases cited and relied upon by Defendant JWWSB
             holds or stands for the proposition that state common law claims
             are preempted by the SDWA or EPA regulations, and therefore, all
             of the decisions relied upon by Defendant JWWSB are inapplicable
             to this action.

      Defendant JWWSB relies on three particular decisions and opinions to

supports its argument that Plaintiffs’ claims against it in this action are preempted.

Those three cases are: (1) Mattoon v. City of Pittsfield, 980 F.2d 1 (1st Cir. 1992);


                                          10
       Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 11 of 20



(2) EQT Production Co. v. Wender, 191 F. Supp. 3d 583 (S.D. W. Va. 2016); and

(3) Missey v. City of Staunton, Ill., 2008 WL 4911877 (C.D. Ill. Nov. 13, 2008).

Each and every one of those decisions rests upon a determination and analysis

involving federal claims and federal common law. Not one of those decisions

involves any holding or determination that state law claims, especially state common

law claims, are preempted by the SDWA or any related EPA regulatory scheme.

      Mattoon did not involve state common law claims or actions. Mattoon

addressed the scope of SDWA preemption only in the context of federal common

law actions and § 1983 claims - federal causes of action. Mattoon does not involve,

and has nothing to say about, the survival of state common law actions, which that

opinion makes abundantly clear.

      In the section of the Mattoon opinion titled “SDWA preemption,” the First

Circuit Court of Appeals reviews and addresses the lower federal district court’s

ruling that “the SDWA as a whole is sufficiently comprehensive to preclude federal

common law remedies.” Mattoon, 980 F.2d at 4 (emphasis added). The first

subsection of the Mattoon opinion is then titled “1. Federal Common Law.” Id.

(emphasis added). That subsection of the Mattoon opinion then proceeds to engage

in an analysis of federal common law claims, stating that “[t]he federal common law

nuisance claims cannot escape preemption if the enactment of the SDWA ‘occupied

the field [of public drinking water regulation] ...’” Id. (quoting Milwaukee v. Illinois,


                                           11
       Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 12 of 20



451 U.S. 304, 317 (1981)) (emphasis added). The Mattoon opinion goes on to further

state that “[w]hen the question is whether federal statutory or federal common law

standards should control the field, we ‘start with the assumption’ that Congress, not

the courts, must decide.” Mattoon, 980 F.2d at 4 (quoting Milwaukee, 451 U.S. at

317-18) (emphasis added).

      Nothing in Mattoon speaks to actions brought under state common law. The

First Circuit Court of Appeals’ reliance on Milwaukee in expressing its analysis in

Mattoon is telling because the Milwaukee opinion also deals only with the survival

of federal common law actions after the enactment of the Federal Water Pollution

Control Act Amendments (FWPCA) of 1972 (commonly referred to as the Clean

Water Act). (emphasis added). The viability of federal common law actions to

address interstate water pollution had been affirmed by the Supreme Court in an

earlier round of litigation, Illinois v. Milwaukee, 406 U.S. 91 (1972), and only those

federal common law actions were later held to have been displaced by the FWPCA

in the Milwaukee decision. Indeed, with respect to the FWPCA, the U.S. Supreme

Court has recognized that the savings clause in that statute was intended to “allow

further enforcement of antipollution standards arising under other statutes or state

common law.” See Middlesex County Sewerage Authority v. Nat’l Sea Clammers

Ass’n, 453 U.S. 1, 20 n. 31 (1981); Boler v. Early, 865 F.3d 391, 405 (6th Cir. 2017)




                                         12
       Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 13 of 20



(citing Sea Clammers). Mattoon does not support Defendant JWWSB’s argument

for preemption of Plaintiffs’ state common law claims in any way.

      EQT Production Co. v. Wender decision is equally unavailing with respect to

defendant JWWSB’s preemption argument. Wender does not in any way stand for

or support the proposition that the SDWA preempts state law. The West Virginia

federal district court that issued the Wender opinion was reviewing a county

ordinance that prohibited permanent disposal of wastewater from oil and gas

operations in underground injection wells. Wender, 191 F. Supp. 3d at 587-88. The

county ordinance at issue in Wender directly contravened the SDWA, which bars

states from enacting such prohibitions that conflict with the SDWA. See 42 U.S.C.

§§ 300h(b)(2) and 300h-1(c)(1). In such an instance, the West Virginia district court

had little difficulty concluding that the SDWA savings clause could not authorize an

ordinance which “directly violates [the] statutory requirement.” Wender, 191 F.

Supp. 3d at 601. The holding in Wender has no bearing on the question of whether

state common law actions are preempted by the SDWA. Instead, the West Virginia

district court in Wender simply restated what the Supremacy Clause already makes

clear - that federal law takes precedence over contrary state law.

      Lastly, Defendant JWWSB cites the Illinois federal district court opinion in

Missey v. City of Staunton, Ill. As an example of a court that followed the Mattoon

decision. Missey, like Mattoon, addressed only federal causes of action and did not


                                         13
       Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 14 of 20



address any state cause of action. The Illinois district court’s brief consideration of

Mattoon in its opinion in Missey simply states that “[t]he Court agrees with the First

Circuit’s analysis in Mattoon and finds that any constitutional claims or other claims

under federal law are preempted by the SDWA.” Missey, 2008 WL 4911877 at *2

(emphasis added). Missey is yet another case cited and relied upon by Defendant

JWWSB in its argument for preemption and dismissal of Plaintiffs’ claims which

does not support the argument it is trying to make for preemption of state common

law claims by the SDWA.

      None of the cases cited by Defendant JWWSB so much as discusses claims

premised on state common law, let alone declares such claims to be preempted by

the SDWA. Defendant JWWSB’s difficulty finding authority which directly

supports its argument for SDWA preemption of state law claims is understandable,

as the United States Supreme Court has clearly spoken to the question of whether

state common law survives federal statutes governing water quality.

      In International Paper Co. v. Ouellette, 479 U.S. 481 (1987), a case involving

a Vermont plaintiff’s state law nuisance action against a New York pulp mill

discharging into Lake Champlain, the U.S. Supreme Court discussed directly the

relationship between state common law actions and the federal Clean Water Act

(CWA), which contains a savings clause almost identical to the savings clause in the

SDWA. See 33 U.S.C. § 1365(a). The U.S. Supreme Court concluded in Ouellette


                                          14
       Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 15 of 20



that, although the CWA’s savings clause did not allow the plaintiff in that case to

sue the New York defendant under Vermont common law, “nothing in the Act bars

aggrieved individuals from bringing a nuisance claim pursuant to the law of the

source State [in this case, New York]. By its terms the CWA allows states such as

New York to impose higher standards on its own point sources, and in Milwaukee

II we recognized that this authority may include the right to impose higher common-

law as well as higher statutory restrictions.” Ouellette, 479 U.S. at 497 (emphasis

added).

      Courts have explained the limitations of the SDWA and its potential

preemptive effect on other potential claims, including claims pursuant to state law.

In Hartwell Corp. v. Superior Court, 38 P.3d 1098 (Cal. 2002), the California

Supreme Court provided a well-reasoned explanation of the proper scope and

application of the SDWA and the Mattoon decision, and their limitations, stating the

following:

      in 1974, Congress enacted the federal Safe Drinking Water Act (federal
      SDWA) (42 U.S.C. § 300f et seq.), which prohibits states from enacting
      drinking water laws less stringent than those established by the EPA.
      (42 U.S.C. § 300g.) “Congress occupied the field of public drinking
      water regulation with its enactment of the [federal] SDWA. ‘The
      purpose of the [federal SDWA] is to assure that water supply systems
      serving the public meet minimum national standards for protection of
      public health.’ [Citation.] With minor exceptions, the SDWA applies
      ‘to each public water system in each State.’ 42 U.S.C. § 300g....
      [A]lthough the primary responsibility for enforcement remains with the
      States, the Administrator is empowered to enforce State compliance.
      Id. §§ 300g–2, 300g–3.” (Mattoon v. City of Pittsfield (1st Cir. 1992)
                                        15
       Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 16 of 20



      980 F.2d 1, 4.) Accordingly, the federal SDWA grants states primary
      authority to implement the provisions of the federal standards and
      allows states to set stricter water quality standards than those of the
      federal government. (42 U.S.C. § 300g–2(a); see 42 U.S.C. § 300g–
      1(b).) Although the federal SDWA preempts federal common law
      nuisance actions (Mattoon v. City of Pittsfield, supra, 980 F.2d at p. 4),
      state common law is not preempted. (United States v. Hooker Chemical
      & Plastics Corp. (W.D.N.Y. 1985) 607 F. Supp. 1052, 1055, fn. 3.)

Hartwell Corp. v. Superior Court, 38 P.3d 1098, 1107-07 (Cal. 2002).

      Defendant JWWSB is simply mistaken in its misplaced argument that the

SDWA preempts state law or state common law claims or actions based upon public

drinking water safety, and therefore, its motion to dismiss is due to be denied.

      C.     There is no conflict preemption with respect to the SDWA and
             Plaintiffs’ claims against Defendant JWWSB.

      Defendant JWWSB’s conflict preemption argument does not cite or rely upon

any case which finds (or found) that conflict preemption existed between the SDWA

and state common law claims. Defendant JWWSB highlights the role of the EPA in

establishing water standards under the SDWA, implying that common law civil

litigation would impermissibly interfere with the SDWA regulatory scheme.

However, as has already been noted above, the SDWA envisions and provides for

the possibility of state regulation that is more stringent than the federal minimum

threshold, and the SDWA contains at least two savings clauses that expressly

preserves that possibility. See 42 U.S.C. § 300g-3(e) and 42 U.S.C. § 300j-8(e). The

reasoning in Ouellette is applicable here: in both the CWA and the SDWA, federal


                                         16
       Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 17 of 20



statutes “specifically allow[] source states to impose stricter standards,” and

therefore “the imposition of source-state law does not disrupt the regulatory

partnership established by the permit system.” Ouellette, 479 U.S. at 499.

      It would be particularly improper to dismiss Plaintiffs’ claims using a conflict

preemption theory on a Fed. R. Civ. P. 12(b)(6) motion. Plaintiffs’ claims are

phrased in the broadest of terms (but specific enough to meet Twombly/Iqbal

pleading standards) such that, for the Court to grant Defendant JWWSB’s motion to

dismiss, the Court would have to be satisfied that no possible understanding of the

Plaintiffs’ claims could avoid an actual conflict with federal law. Such a burden and

standard that would justify dismissal of Plaintiffs’ claims on preemption grounds via

a Rule 12(b)(6) motion cannot be met, and has not been met by Defendant JWWSB,

in this instance. Accordingly, Defendant JWWSB’s motion to dismiss is due to be

denied.

IV.   CONCLUSION

      The Safe Drinking Water Act does not restrict, prohibit, or preempt the

Plaintiffs’ claims against Defendant JWWSB in this action in any way. Indeed, the

SDWA and its broad savings clauses expressly preserves, provides for, and

encourages claims of the nature and type as those the Plaintiffs are asserting in this

civil action. The SDWA is designed and intended to address certain specified aspects

of daily maintenance and water quality operations with respect to public drinking


                                         17
       Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 18 of 20



water, not special circumstances involving single event pollution disasters such as

the Tyson wastewater spill into the Mulberry Fork of the Black Warrior River on

June 6, 2019. Plaintiffs state law claims, including Plaintiff’s state common law

claims, are unaffected by the SDWA or the case law and legal authority relied upon

by Defendant JWWSB, as the legal authorities relied upon by Defendant JWWSB

pertain solely to federal law and federal common law claims, and in no way

addresses or affects claims based upon state law or state common law concepts.

      Defendant JWWSB has presented no legitimate ground or basis for dismissal

or Plaintiffs’ claims or Complaint. Accordingly, its motion to dismiss is due to be

denied.

      WHEREFORE, PREMISES CONSIDERED, Plaintiffs Tiffany Ashley,

Charles Richard Corry, and Bullhead, LLC d/b/a The Bullpen Steakhouse

respectfully request that this Honorable Court enter an Order denying Defendant

Jasper Water Works and Sewer Board, Inc.’s pending motion to dismiss in its

entirety based upon the foregoing legitimate and compelling grounds presented to

the Court.

                                      Respectfully Submitted,

                                      /s/ Justin C. Owen
                                      Justin C. Owen (ASB-9718-I36O)
                                      Attorney for the Plaintiffs




                                        18
      Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 19 of 20



OF COUNSEL:

GOLDASICH VICK & FULK
2100 3rd Avenue North, Suite 400
Birmingham, AL 35203
Tel.: (205) 731-2566
Fax: (205) 731-9451
Email: justin@golaw.net




                                    19
        Case 5:19-cv-01180-LCB Document 22 Filed 09/24/19 Page 20 of 20



                             CERTIFICATE OF SERVICE

        I hereby certify that on the 24th day of September, 2019, I filed and served a copy
of the foregoing upon all parties and attorneys of record via the Court’s CM/ECF electronic
filing system, U.S. Postal Service Certified Mail (return receipt requested), and U.S. Postal
Service First Class Mail, which will send notification of such filing to the following persons
of record:

Bryan O. Balogh, Esq.                             Tyson Farms, Inc.
R. Frank Springfield, Esq.                        c/o     Edward S. Sledge, IV, Esq.
Robert S. Given, Esq.                                     Clyde Whittaker Steineker, Esq.
D. Matthew Centeno, Esq.                                  William S. Cox, III, Esq.
Burr & Forman, LLP                                        Davis S. Vaughn, Esq.
420 20th Street North, Suite 3400                 Bradley Arant Boult Cummings LLP
Birmingham, AL 35203                              One Federal Place
Tel.: (205) 251-3000                              1819 5th Avenue North
Fax: (205) 458-5100                               Birmingham, AL 35203
Email: bbalogh@burr.com                           Tel.: (205) 521-8000
        fspringfield@burr.com                     Fax: (205) 521-8800
        rgiven@burr.com                           Email: esledge@bradley.com
        mcenteno@burr.com                         wsteineker@bradley.com
Attorneys for Defendant HydraService, Inc.        bcox@bradley.com
                                                  dvaughn@bradley.com
James Thomas Burgess, Esq.
Scott M. Roberts, Esq.                            James L. Noles, Jr., Esq.
Burgess Roberts LLC                               Spencer M. Taylor, Esq.
2017 Morris Avenue, Suite 100                     Lisa H. McCrary, Esq.
Birmingham, AL 35203                              Barze Taylor Noles Lowther, LLC
Tel.: (205) 870-8611                              Lakeshore Plaza
Fax: (205) 870-8688                               2204 Lakeshore Drive, Suite 330
Email: tburgess@burgessroberts.com                Birmingham, AL 35209
        sroberts@burgessroberts.com               Tel.: (205) 872-1032
Attorneys for Defendant Jasper Water Works        Fax: (205) 872-0339
and Sewer Board, Inc.                             Email: jnoles@btnllaw.com
                                                          staylor@btnllaw.com
                                                          lmccrary@btnllaw.com
                                                  Attorneys for Defendant Jason Spann


                                                  /s/ Justin C. Owen
                                                  OF COUNSEL



                                             20
